OPINION
PER CURIAM:
We find that the Commonwealth has satisfied all of the requirements of extradition, and that there is no constitutional violation. Therefore, the order of the lower court is affirmed. We note that by order dated March 3, 1977, the Supreme Court stayed extradition pending further order of that Court, and, therefore, transfer may not be made until further action of the Supreme Court.
WATKINS, former P. J., and HOFFMAN, J., did not participate in the consideration or decision of this case.